Exhibit 10.8.2

SECOND AMENDMENT

TO THE NCR OFFICER PLAN

AMENDMENT TO THE NCR OFFICER PLAN (the “Plan”) as restated and in effect
January 1, 1997 by NCR Corporation (“NCR”).

WHEREAS, the Plan was amended and restated effective January 1, 1997, and
amended by a First Amendment that closed the Plan to new Participants effective
September 1, 2004; and

WHEREAS, NCR desires to amend the Plan to conform the eligibility requirements
To the Company’s new job evaluation system that designates positions grades
instead of bands effective January 1, 2006;

NOW, THEREFORE, NCR does hereby amend the Plan, effective January 1, 2006, as
follows:

1. Section 2.3 Termination of Participation is hereby amended in its entirety to
read as follows:

“2.3 Termination of Participation. Accrual of benefits under the Plan ceases on
the earlier of the date on which the Participant terminates employment with the
Company or dies.”

IN WITNESS WHEREOF, NCR has caused this amendment to the Plan to be executed
this 27th day of February, 2006.

 

FOR NCR CORPORATION

By:

 

/s/ Christine Wallace

  Christine Wallace   Senior Vice President, Human Resources